 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinston Steel Works,Inc.andOperating Engineers Local UnionNo. 3, International Union of Operating Engineers,AFL-CIO,Petitioner.Case No. 00-RC-3102. January 14,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn September 19, 1956, pursuant to a Decision and Direction ofElection issued by the Board herein on September 7, 1956,1 the Re-gional Director for the Twentieth Region conducted an election bysecret ballot among the employees in the unit found appropriate inthe Decision.After the close of the election the Regional Directorissued a tally of ballots to the parties.The tally shows that of ap-proximately 4 eligible voters, 3 cast ballots, of which 1 was for, and 1was against the Petitioner, and 1 was challenged.No objections tothe conduct of the election were filed by any of the parties.As the challenged ballot was decisive of the election, the RegionalDirector investigated it and thereafter issued a report in which herecommended that the challenge be overruled and the vote counted.Within the time provided therefor, the Employer filed exceptions tothe Regional Director's report.The Board has considered the Regional Director's report, the Em-ployer's exceptions, and the entire record in the case, and finds asfollows :The challenged ballot is that of Conrad E. Kempf.The Employerchallenged his right to vote on the ground that his name was not onthe eligibility list and that he is not included in the unit foundappropriate.The Board found appropriate a unit consisting of "all drafting de-partment employees ... excluding office clerks, professional employ-ees, management and sales employees. . . ." Ina footnote, the Board'sDecision stated : "The Employer does not contest the appropriatenessof the above unit, but leaves the determination of its appropriatenessto the Board.The drafting department employees appear to be theonly technical employees in the Employer's employ.As a technicalunit, we find it appropriate."Kempf is classified as an estimator.At the formal hearing nomention was made of his job classification.Upon the basis of hisinvestigation, the Regional Director was of the opinion that Kempfwas a technical employee and therefore should be included in the unit.The drafting department is a separate department supervised bya chief draftsman.Kempf is in the sales and not in the draftingdepartment.According to the Regional Director, Kempf's principaliNot reportedin printed volumes of Board Decisions and Orders.117 NLRB No. 15. SAN DIEGOGLASS & PAINT COMPANY59work consists of preparing cost and price estimates for customers.Hereceives the basic data for making his estimates either from customersor from a field salesman and exercises a certain degree of judgmentand discretion in his calculations.The estimates prepared by Kempfare checked by the sales manager or general manager and transmittedto the customer by either the salesman or the sales manager. In someinstances,Kempf also prepares drawings.The Regional Directordoes not discuss the skill required to make these drawings. In its ex-ceptions, the Employer states flatly that Kempf is not a draftsman andthat the drawings he occasionally makes are rough sketches intendedfor his own use in making estimates.We do not agree that, on the basis of the Regional Director's report,Kempf should be classified as a technical employee.Kempf is partof the sales and not the drafting department.There is no evidencethat he has the training or experience of a technical employee. It issignificant that at the formal hearing the Petitioner made no conten-tion that Kempf should be in the unit.Accordingly, we find, contraryto the Regional Director, that Kempf is not included in the unit andsustain the challenge to his ballot.As the Petitioner has not secureda majority of the valid votes cast in the election, we shall certify theresults thereof.CThe Board certified that a majority of the valid votes was not castfor Operating Engineers Local Union No. 3, International Union ofOperating Engineers, AFL-CIO, .and that the said labor organizationis not the exclusive representative of the employes in the unit hereto-fore found appropriate.]MEMBER MulDocK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.San Diego Glass&Paint CompanyandRetail Clerks Interna-tional Association,Local Union#1222A, AFL-CIO,Petitioner.Case No. 21-RC-4461p.January 15,1957DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent electionexecutedJuly9, 1956, an election by secret ballot was conducted onJuly 19, 1956, under the direction and supervision of the RegionalDirector for the Twenty-first Region among certain employees ofthe Employer.Upon the conclusion of the election, a tally of bal-lots was furnished the parties in accordance with the Board's Rulesand Regulations.The tally shows that of approximately 16 eligible117 NLRB No. 14.